Citation Nr: 1417227	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.

The Board notes that a claim for service connection for a psychiatric disability such as PTSD cannot be limited only to the diagnosis that the Veteran references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record reflects diagnoses of anxiety and depression, the issue has been recharacterized as indicated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Travel Board hearing, the Veteran indicated that she receives treatment for her PTSD through VA.  She specifically indicated that approximately one year earlier she had been in an inpatient treatment program for her PTSD at the VA Medical Center in Bay Pines, Florida for 43 days.  The most recent VA treatment records in the claims file are from 2010.  Therefore, the case must be remanded so that these up-to-date VA treatment records can be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of whether there is credible supporting evidence of either sexual assault is a question of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this regard, where PTSD is based on a claimed in-service personal assault, 38 C.F.R. Part 3 sets forth that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013).

The Veteran's personnel records show exemplary work performance reviews.  They also indicate that the Veteran sought early discharge in order to better care for her minor children.  The Veteran indicated in her notice of disagreement that although at the time she cited to the reason of needing to take care of her children in order to be given an early discharge from active service, she actually felt the need to be discharged because of the alleged in-service sexual assaults.  

The Veteran has never undergone a VA examination.  As such, one should be scheduled on remand.  See 38 C.F.R. § 3.304(f)(5) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records from the North Florida/South Georgia Veterans Health System in Gainesville, Florida, the VA Medical Center in Bay Pines, Florida, and all associated outpatient clinics, to include but not limited to the Lecanto, Florida Community Based Outpatient Clinic, dating from April 2010 to the present.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a complete copy of this Remand, must be made available to the examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance or of request to be discharged subsequent to the claimed assault(s) alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then address the following: 

a. Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?

b. If she does have PTSD, then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is the result of in-service assault(s). 

c. If the examiner determines that the Veteran has PTSD, but did not experience an in-service personal assault(s), the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD had its onset in service or is otherwise etiologically related to her active service. 

As to any other currently diagnosed psychiatric disability, to include diagnoses of anxiety and depression, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during service or is otherwise etiologically related to service, to include the alleged sexual assault(s). 

The examiner is requested to comment on the in-service performance evaluations showing that the Veteran was outstanding and that she was recommended to be considered to appear before the hospital soldier of the month Board.  Additionally, the examiner should comment on the Veteran's request for early discharge due to the hardship of raising her children. 

The examiner must provide a rationale for the opinions expressed.  

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


